DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-8 are currently pending and have been examined herein.

Drawings
3.	The drawings are objected to because they are not clear and legible (see FIGs 4D, 6F, 8A, 8B, 8G, and 11).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiency I- This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The specification (Fig 11) disclose numerous sequences that do not appear to be in the Sequence Listing. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency II – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. In the instant case Figure 11 has nucleotide sequences that are not identified by sequence identifiers. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Objections 
5.	The disclosure is objected to because of the following informalities: Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims.  In the instant disclosure, rather than reciting “SEQ ID NO:” the disclosure recites “SEQ ID NO.” which is incorrect.   This mistake appears throughout the specification, drawings, and claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected over the recitation of the phrase “a forward primer and a reverse primer of the piRNA-54265 stem-loop PCR primer pair are respectively shown as SEQ ID NO. 26 and SEQ ID NO.9”.  This language is considered indefinite because it is unclear if the recited  “shown as” language is open ended or closed.  If the primer was meant to be limited to the nucleotides of SEQ ID NO: 26 then this rejection can be overcome by amending the claims to recite i.e., “a forward stem loop primer consisting of the nucleotide sequence of SEQ ID NO: 26".  If the primer was meant require the nucleotides of SEQ ID NO: 26 plus any number of additional nucleotides on either side, then this rejection can be overcome by amending the claims to recite i.e., “a forward stem loop primer comprising the nucleotide sequence of SEQ ID NO: 26". Clarification is required. 
Claims 1-8 are rejected over the recitation of the phrase “a forward primer and a reverse primer of the piRNA-54265 Poly A tailed PCR primer pair are respectively shown as SEQ ID NO. 26 and SEQ ID NO.22”.  This language is considered indefinite because it is unclear if the recited  “shown as” language is open ended or closed.  If the primer was meant to be limited to the nucleotides of SEQ ID NO: 26 then this rejection can be overcome by amending the claims to recite i.e., “a forward Poly A tailed PCR primer consisting of the nucleotide sequence of SEQ ID NO: 26".  If the primer was meant require the nucleotides of SEQ ID NO: 26 plus any number of additional nucleotides on either side, then this rejection can be overcome by amending the claims to recite i.e., “a forward Poly A tailed PCR primer comprising the nucleotide sequence of SEQ ID NO: 26". Clarification is required. 
Claims 1-8 are rejected over the recitation of the phrase “a forward primer and a reverse primer of the piRNA-54265 Poly A tailed PCR primer pair are respectively shown as SEQ ID NO. 26 and SEQ ID NO.22”.  The specification teaches the following sequences for SEQ ID NOs: 26 and 22:  

    PNG
    media_image1.png
    251
    658
    media_image1.png
    Greyscale

In the instant case the recitation that these are “Poly A tailed PCR primers” is confusing because they do not have a poly A tail nor do they hybridize to a poly A tail.  Therefore it is unclear if the claimed primers are limited to SEQ ID NO: 26 and 22 or if they additionally comprise a poly A tail.  Clarification is requested.  
Claims 1-8 are rejected over the recitation of the phrase “a forward primer and a reverse primer of the piRNA-54265 stem-loop PCR primer pair are respectively shown as SEQ ID NO. 26 and SEQ ID NO.9”.  This language is considered indefinite because it is unclear if the recited  “shown as” language is open ended or closed.  If the primer was meant to be limited to the nucleotides of SEQ ID NO: 26 then this rejection can be overcome by amending the claims to recite i.e., “a forward stem loop primer consisting of the nucleotide sequence of SEQ ID NO: 26".  If the primer was meant require the nucleotides of SEQ ID NO: 26 plus any number of additional nucleotides on either side, then this rejection can be overcome by amending the claims to recite i.e., “a forward stem loop primer comprising the nucleotide sequence of SEQ ID NO: 26". Clarification is required. 
Claims 1-8 are rejected over the recitation of the phrase “the probe has a sequence shown as SEQ ID NO. 27”.  This language is considered indefinite because it is unclear if the recited  “shown as” language is open ended or closed. If this language was interpreted as open, the claim would encompass nucleic acids the comprise the full length of SEQ ID NO: 27 or any portion of SEQ ID NO: 27 (due to the use of “a sequence” rather than “the sequence”).  If this language was interpreted as closed, the claim would encompass any sequence of two or more nucleotides fully contained within SEQ ID NO: 27. If the probe was meant to be limited to the nucleotides of SEQ ID NO: 27 then this rejection can be overcome by amending the claims to recite i.e., “a probe consisting of the nucleotide sequence of SEQ ID NO: 27".  If the probe was meant require the nucleotides of SEQ ID NO: 27 plus any number of additional nucleotides on either side, then this rejection can be overcome by amending the claims to recite i.e., “a probe comprising the nucleotide sequence of SEQ ID NO: 27". Clarification is required. 
Claims 3 and 7 are rejected over the recitation of the phrase “a piRNA-54265 stem loop reverse transcription primer has a sequence shown as SEQ ID NO. 2”.  This language is considered indefinite because it is unclear if the recited  “shown as” language is open ended or closed. If this language was interpreted as open, the claim would encompass nucleic acids the comprise the full length of SEQ ID NO: 2 or any portion of SEQ ID NO: 2 (due to the use of “a sequence” rather than “the sequence”).  If this language was interpreted as closed, the claim would encompass any sequence of two or more nucleotides fully contained within SEQ ID NO: 22. If the primer was meant to be limited to the nucleotides of SEQ ID NO: 2 then this rejection can be overcome by amending the claims to recite i.e., “a primer consisting of the nucleotide sequence of SEQ ID NO: 2".  If the primer was meant require the nucleotides of SEQ ID NO: 2 plus any number of additional nucleotides on either side, then this rejection can be overcome by amending the claims to recite i.e., “a primer comprising the nucleotide sequence of SEQ ID NO: 2". Clarification is required. 
Claims 4 and 8 are rejected over the recitation of the phrase “a piRNA-54265 Poly A tailed reverse transcription primer has a sequence shown as SEQ ID NO. 3-5”.  This language is considered indefinite because it is unclear if the recited  “shown as” language is open ended or closed. If this language was interpreted as open, the claim would encompass nucleic acids the comprise the full length of SEQ ID NO: 3 or any portion of SEQ ID NO: 3 (due to the use of “a sequence” rather than “the sequence”).  If this language was interpreted as closed, the claim would encompass any sequence of two or more nucleotides fully contained within SEQ ID NO: 3. If the primer was meant to be limited to the nucleotides of SEQ ID NO: 3 then this rejection can be overcome by amending the claims to recite i.e., “a primer consisting of the nucleotide sequence of SEQ ID NO: 3".  If the primer was meant require the nucleotides of SEQ ID NO: 3 plus any number of additional nucleotides on either side, then this rejection can be overcome by amending the claims to recite i.e., “a primer comprising the nucleotide sequence of SEQ ID NO: 3". Clarification is required. 
Claims 4 and 8 are rejected over the recitation of the phrase “a piRNA-54265 Poly A tailed reverse transcription primer has a sequence shown as SEQ ID NO. 3-5”.  The specification teaches the following sequences for SEQ ID NOs: 3-5:  

    PNG
    media_image2.png
    86
    479
    media_image2.png
    Greyscale

The Sequence Listing teaches the following sequences for SEQ ID NOs: 3-5:

    PNG
    media_image3.png
    685
    678
    media_image3.png
    Greyscale

In the instant case the sequences present in the specification do not match those that are in the Sequence Listing.  This discrepancy raises issues under 35 USC 112(b) because it is unclear if the claims are limited to the sequences recited in the specification or those that are in the Sequence Listing.  Further the recitation that these are “Poly A tailed reverse transcription primers” is confusing because the sequences as shown in the Sequence Listing do not have a poly A tail nor do they hybridize to a poly A tail.  Therefore it is unclear if the claimed primers are limited to SEQ ID NOs: 3-5 as shown in the Sequence Listing or if they additionally comprise a poly A tail as shown in the Specification.  Clarification is requested.  


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634